Citation Nr: 1223574	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for spondylosis at L5 with spinal epiphysitis and degenerative changes, in excess of 40 percent. 

2.  Entitlement to an effective date earlier than September 3, 2003 for the grant of service connection for spondylosis at L5 with spinal epiphysitis and degenerative changes.

3.  Entitlement to revision of RO rating decisions of September 1968 and March 1971 on the grounds that they contained clear and unmistakable error (CUE).  


REPRESENTATION

Appellant (the Veteran) is represented by: Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to May 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO in Portland, Oregon, which granted service connection for spondylosis at L5 with spinal epiphysitis and degenerative changes and assigned an effective date of September 3, 2003, from a December 2007 rating decision of the RO in San Diego, California, on behalf of the RO in Portland, Oregon, which assigned a 40 percent rating for spondylosis at L5 with spinal epiphysitis and degenerative changes, and from an October 2008 rating decision of the RO in Portland Oregon, which denied revision of rating decisions of September 1968 and March 1971 on the basis of CUE.

Although the Veteran requested a Board hearing in a March 2009 substantive appeal (VA Form 9), in March 2011 correspondence from his attorney, it was noted that the Veteran does not request a personal hearing or the opportunity to present testimony before the Board.  The Board considers this to be a withdrawal of the prior request.  The Veteran had also requested a hearing before RO personnel, but subsequently elected to attend an informal conference instead of a hearing.  A report of the informal conference is of record.  

The issue of whether a timely notice of disagreement was received regarding the effective date assigned for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record (see April 10, 2012 brief at 6), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's spondylosis at L5 with spinal epiphysitis and degenerative changes has been manifested by painful motion of the thoracolumbar spine with forward flexion to 30 degrees or less, with no incapacitating episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician, and with no associated neurological abnormalities other than the separately service-connected right lower extremity radiculopathy.

3.  The Veteran did not perfect an appeal of an October 1971 RO decision that denied reopening of service connection for spondylosis at L5 with spinal epiphysitis and degenerative changes.  

4.  A claim for service connection for spondylosis at L5 with spinal epiphysitis and degenerative changes was not reasonably raised by February 1980 correspondence from a member of Congress inquiring into the status of the prior claims.

5.  The earliest date of a pending claim for service connection for spondylosis at L5 with spinal epiphysitis and degenerative changes is September 3, 2003.  

6.  The date of receipt of the claim for service connection for spondylosis at L5 with spinal epiphysitis and degenerative changes is later than the date entitlement arose.  

7.  The RO decisions of March 1971 and September 1968 did not contain undebatable error of law or fact that would have manifestly changed either outcome. 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 percent for spondylosis at L5 with spinal epiphysitis and degenerative changes are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an effective date earlier than September 3, 2003 for the grant of service connection for spondylosis at L5 with spinal epiphysitis and degenerative changes are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400 (2011).

3.  The March 1971 and September 1968 RO decisions do not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104 (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE see Livesay v. Principi, 15 Vet. App. 165 (2001)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  

Regarding the rating and effective date claims, in a January 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate an increased rating and earlier effective date, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment and private records, records from the Social Security Administration regarding the Veteran's disability award, and the Veteran's written assertions regarding his claims. 

In addition, the Veteran was afforded a VA examination to evaluate his spondylosis at L5 with spinal epiphysitis and degenerative changes in October 2007.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiner reported findings pertinent to the rating criteria and those findings were consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.   

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Rating for the Low Back

In an August 2007 rating decision, the RO granted service connection and assigned a zero percent initial rating for spondylosis at L5 with spinal epiphysitis and degenerative changes, pursuant to Diagnostic Code 5299-5237, effective September 3, 2003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In the August 2007 rating decision, the RO identified the date of claim as September 3, 2003, and informed the Veteran that, as the medical evidence of record was older than the date of claim, the RO would order a VA examination, which would be used to determine the rating from the September 3, 2003 claim.  The RO noted that, "in the meantime we are assigning a 0 percent evaluation."  The December 2007 rating decision subsequently granted a higher rating of 40 percent, effective October 12, 2007, corresponding to a VA examination of that date.  Subsequently, in a February 2009 rating decision, the 40 percent rating was made effective from September 3, 2003.  

General Rating Formula for Diseases and Injuries of the Spine

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

A 100 percent rating is available for unfavorable ankylosis of the entire spine; a 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent rating is available for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 20 percent rating is available where forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 10 percent rating is available where forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

As set out above, the current rating contemplates unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  To warrant a rating higher than 40 percent, the evidence will need to show that there is unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  

Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

In this case, the evidence does not establish unfavorable ankylosis of the entire spine, or of the thoracolumbar spine for any period.  The Veteran has always demonstrated some motion of the thoracolumbar spine, and has always been able to attain the neutral position.  It is clear from the record that the Veteran has peri-articular pathology and that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least a minimum compensable evaluation for his lumbar spine disability.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011); however, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  While motion of the Veteran's thoracolumbar spine is acknowledged to be painful, unfavorable ankylosis of the entire spine, or of the thoracolumbar spine, is not more nearly approximated than favorable ankylosis of the entire thoracolumbar spine, a condition which is contemplated by the current 40 percent rating.  

The Board has also considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that alternative method for rating, a 60 percent rating is available where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (1).  

Here, the October 2007 VA examiner reported no incapacitating episodes.  The Veteran has not described incapacitating episodes that would meet the criteria set forth in Note (1).  As such, consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a higher rating than the General Rating Formula for diseases and injuries of the thoracolumbar spine.

Applicability of Previous Regulations

The Board notes that the Veteran filed his claim for service connection on September 3, 2003.  The rating criteria for intervertebral disc syndrome (38 C.F.R. § 4.72, Diagnostic Code 5293) were revised effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  The remaining spinal regulations were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the CAVC held that, where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to the appellant should apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  Therefore, the amended regulations cannot be applied prior to September 26, 2003.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  The former Diagnostic Code 5293, which governed ratings for intervertebral disc syndrome, is inapplicable to this claim, as it was amended prior to the date of claim.  The version of Diagnostic Code 5293 that became effective on September 23, 2002 is essentially the same as the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, discussed above.  See also Diagnostic Code 5243.

Thus, despite the inapplicability of the former Diagnostic Code 5293, the pre-amendment diagnostic codes other than the former 5293 may be applied to the entire period on appeal.  Moreover, the Board cannot apply the current regulations prior to September 26, 2003 for any diagnostic code other than 5293/5243.  

Regarding application of pre-amended Diagnostic Code 5285 (fracture of the vertebra), the Veteran does not contend that he has vertebral fractures, and there is no clinical evidence of such.  Diagnostic Code 5286 (complete bony fixation of the entire spine) is not applicable, as service connection is only in effect for the lumbosacral spine.  Diagnostic Code 5289 (ankylosis of the lumbar spine) provides a 50 percent rating for lumbar ankylosis at an unfavorable angle and a 40 percent rating for lumbar ankylosis at a favorable angle.  These provisions map the current provisions, which the Board has already addressed.  To reiterate, the Veteran does not have unfavorable ankylosis.  For Diagnostic Code 5292 (limitation of motion) and Diagnostic Code 5295 (lumbosacral strain), a 40 percent rating is the maximum contemplated.  For the reasons already discussed, the Board finds that the Veteran's symptoms of severe pain which impairs his ability to sit for any length of time approximates severe limitation of lumbar motion, and therefore, a 40 percent rating is warranted prior to September 26, 2003.  No higher rating is available under the former criteria for any period on appeal.  

Associated Objective Neurologic Abnormalities

The General Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  See Note (1).  Service connection has been separately granted for right lower extremity radiculopathy.  The rating assigned for the right lower extremity neurological impairment is not on appeal.  The Board has considered whether there are any other associated objective neurological abnormalities, but the Veteran has not described any, and a review of the clinical evidence does not reveal any pertinent findings.  Indeed, the October 2007 VA examination report reveals that the Veteran was neurologically intact.  As such, the Board finds that a separate rating for associated objective neurological abnormalities other than the right lower extremity radiculopathy is not warranted.  

For the reasons set out above, the Board finds that the weight of the evidence demonstrates that a rating in excess of 40 percent is not warranted during any period on appeal, and a separate rating for associated objective neurological abnormalities other than the right lower extremity radiculopathy is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected low back symptomatology.  The criteria specifically provide for ratings based on the presence of limitation of motion of the spine including due to pain and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

Analysis of Effective Date for Service Connection of the Low Back

The laws and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).  

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to September 3, 2003.  Subsequent to a final denial of reopening of the claim in October 1971, there is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for a low back disorder prior to September 3, 2003.  

The Veteran filed his initial claim for compensation in July 1968, at which time he reported onset of spondylosis in service in December 1967.  The claim was denied in a September 1968 rating decision.  The Veteran submitted some additional evidence subsequent to the denial, and the RO issued a decision in November 1968, which again denied the claim.  The Veteran again submitted additional evidence, and the RO again denied the claim in March 1971.  In February 1971, the Veteran submitted a VA Form 21-4138 with additional evidence and requested that his claim be reopened.  In a March 1971 decision, the RO denied the application to reopen.  

The Veteran next submitted a letter from his private physician B.D.V., M.D., in April 1971.  The RO wrote to B.D.V. and requested additional information regarding the Veteran's condition prior to service, and requested that the Veteran provide information regarding his treatment prior to service.  The Veteran provided the name and address of a W.P.L., MD., in July 1971.  The RO wrote to W.P.L. in August 1971 and requested treatment records.  In an October 1971 decision, the RO denied reopening of the claim, finding that new and material evidence had not been received.  The Veteran disagreed with the October 1971 rating decision, and the RO issued a statement of the case in March 1972.  The Veteran was provided with a VA Form 9 and was instructed that he must complete and return it.  The Veteran did not return the VA Form 9 or any equivalent substantive appeal, and he did not submit new and material evidence within a year of the decision.  Therefore, the October 1971 decision became final, and no prior claim remained pending.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 3.156(b), 20.200, 20.302(a) and (b), 20.1103 (2011).  

Subsequent correspondence in 1972 and 1975 addresses the unrelated matter of indebtedness due to an educational allowance and does not refer to the back claim.  In February 1980, the RO received congressional correspondence inquiring into the denial of the Veteran's 1968 back claim.  In March 1980, the RO replied to the inquiry noting that there had been no attempt by the Veteran to reopen the claim since 1972, and that he may reopen the claim at any time by submitting new and material evidence.  The Board finds that while this correspondence appears to have been initiated by a request of the Veteran, it does not reasonably raise a claim or application to reopen a claim for service connection.  No intent to reopen the claim was expressed in the correspondence, and the RO's instruction as to submission of new and material evidence were not followed.  The next item in the claims file is the August 2003 claim upon which the current effective date is based.  

The Veteran's essential argument regarding an earlier effective date centers on the fact that he filed a claim in 1968 and that service connection was ultimately granted.  He contends that the evidence of record in 1968 and 1971 supported a grant of service connection at that time, and therefore, the effective date should extend to the earlier claims; however, the finality of the 1968 claim and the 1971 application to reopen forecloses any attempt to establish an effective date based on those claims.  In short, the Veteran had recourse at the time of those decisions, which was to appeal them.  While he initiated an appeal of the 1971 decision, he did not perfect the appeal.  Therefore, an attempt to assign an effective date based on a final decision is without merit and must be dismissed as a freestanding claim for an earlier effective date.  Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (Fed. Cir. 2006).

The Veteran has also asserted that the Board decision of April 2007, which reopened and granted service connection for spondylosis at L5 with spinal epiphysitis and degenerative changes specifically found that service connection should be effective as of the date of his original claim.  A review of the Board's decision reveals no specific finding regarding the effective date.  The Board notes that a finding regarding the effective date would not be appropriate in a Board decision regarding the predicate issue of entitlement to service connection, as the RO must assign the initial rating and effective date in the first instance.  

In summation of the Board's findings, prior to September 3, 2003, there was no pending claim for service connection for a low back disorder.  As such, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  The Veteran has asserted that entitlement arose well prior to the date of claim, and this is supported by the record; therefore, the date of claim, September 3, 2003, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2011).  As there is no legal basis for assignment of any earlier effective date than September 3, 2003, the Board finds that an earlier effective date for the grant of service connection for spondylosis at L5 with spinal epiphysitis and degenerative changes is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis of CUE in RO Rating Decisions

Previous RO decisions that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the CAVC has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

An allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

As an initial matter, the Board finds the allegations of CUE made by the Veteran and his attorney are adequate to meet the threshold pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  

The essence of the Veteran's argument regarding CUE in the September 1968 decision is that the RO did not apply the presumption of soundness in denying his claim in September 1968 and/or failed to adequately rebut the presumption of soundness with clear and unmistakable evidence.  Upon review of the September 1968 decision, the Board finds that the allegation is not supported.  It cannot be determined from the language of the decision that the RO failed to apply or specifically rejected application of the presumption of soundness.  The RO did not discuss the presumption of soundness and did not make an explicit finding regarding its applicability.  It found that the enlistment examination was pertinently negative and went on to summarize the evidence and to note the specific finding of the medical evaluation board that the Veteran had an area of old epiphysitis which existed prior to enlistment and which was not aggravated during his period of enlistment and rendered him unfit for active military service.  As was common of decisions at that time, the reasoning behind the RO's decision was not presented in any detail.  A copy of the letter sent to the Veteran with the September 1968 decision is not of record.  As there is no indication from the decision itself that the presumption of soundness was not applied, the Board presumes that it was applied.  See Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005) (in the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings).

Turning to the matter of the rebuttal of the presumption of soundness, the only basis to find that there was CUE based on the RO's presumed rebuttal of the presumption of soundness would be a determination that the RO did not require clear and unmistakable evidence in rebutting the presumption; however, here, the RO made no finding that would indicate that it did not require clear and unmistakable evidence, or that it only applied one of the two findings necessary for rebuttal, in other words, that it only required clear and unmistakable evidence of preexistence of disability, but did not require clear and unmistakable evidence that there was no aggravation.  While the RO did not specifically report that clear and unmistakable evidence established preexistence and lack of aggravation of the Veteran's back disorder, that does not amount to CUE.  While the Board has previously noted that the RO did not discuss certain findings or evidence, evidence need not have been specifically addressed or discussed by an RO's decision in order to find that there was no CUE.  As held by the Federal Circuit in Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000), ROs are not required to specifically mention in their rating decisions the evidence that they considered.  See also Hauck (noting that rating decisions were not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C.A. § 5104(b)).  

While the Board ultimately granted service connection for a low back disorder, the Board found that clear and unmistakable evidence established the pre-service origin of the low back disorder, but found that there was not clear and unmistakable evidence that the disorder was not aggravated by service.  The evidence cited by the Board in April 2007 decision as persuasive regarding aggravation included April 1971 and April 2005 reports of B.D.V., M.D., neither of which was of record at the time of the September 1968 decision.  Indeed, there was no opinion of record in September 1968 that conflicted with the finding of the medical evaluation board.  

It is apparent from a reading of the September 1968 decision that the RO found that the back disorder preexisted service and was not aggravated by service.  Although the RO did not specifically report that clear and unmistakable evidence established these two necessary elements, the omission of such language does not lead to the undebatable conclusion that the requirement of clear and unmistakable evidence was not applied; and, alternatively, assuming that the requirement of clear and unmistakable evidence was not applied, the omission of the appropriate language does not lead to the undebatable conclusion that the outcome would have been manifestly different but for the error.  Therefore, the Board finds that the omission of a specific reference to clear and unmistakable evidence in the September 1968 RO decision does not amount to CUE.  Based on the evidence of record at the time of the September 1968 decision, the Board finds that there is no error in that decision that is undebatable and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made.  

The Veteran's attorney has argued that the RO could not have rebutted the presumption of soundness because, at the time of the September 1968 decision there 

was no medical evidence regarding treatment for spondylosis prior to entry into service.  In what appears to be an error, the attorney continued that there was no medical evidence that the "psychiatric problems" noted during service were a natural progression of his "psychiatric disability."  Therefore, VA could not rebut the presumption of soundness based on the evidence of records and was required to grant service connection for the Veteran's "chronic psychosis" pursuant to 38 C.F.R. § 3.303.  Assuming that he intended to refer to the back disorder rather than a psychiatric disorder, which is not at issue here, the Board reiterates that this is a dispute regarding how the RO evaluated the evidence before it, and such a dispute is manifestly not CUE.  Accordingly, the Board finds that the September 1968 decision does not contain CUE.

With regard to the March 1971 RO decision, the Veteran alleges that medical evidence he submitted with his application to reopen service connection for a low back disorder addressed aggravation of his back disorder and was therefore new and material.  The Board finds that this allegation is simply a dispute with how the RO weighed and evaluated the evidence before it.  Such a dispute cannot be the basis of CUE.  Simply to allege CUE on the basis that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE.  "Broad-brush" allegations of "failure to follow the regulations" or "failure to give due process" are also insufficient.  Fugo, 6 Vet. App. at 44.  

In essence, the Veteran's allegations regarding the March 1971 decision are an extrapolation of the arguments made regarding the September 1968 decision.  The Veteran's attorney has argued that both decisions failed to correctly apply 38 U.S.C.A. § 1111; however, the March 1971 decision did not reach the merits of the claim; instead, the RO found that new and material evidence had not been received.  By definition, such a finding means that the merits of the claim are not 

before the RO.  In essence, the alleged failure to correctly apply 38 U.S.C.A. § 1111 cannot be CUE with respect to the March 1971 decision because the claim was not reopened.  Accordingly, the Board finds that the March 1971 RO decision does not contain CUE.


ORDER

A disability rating for spondylosis L5 with spinal epiphysitis and degenerative changes in excess of 40 percent is denied. 

An effective date earlier than September 2003 for grant of service connection for spondylosis L5 with spinal epiphysitis and degenerative changes is denied.

The appeal regarding CUE in the rating decisions of March 1971 and September 1968 is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


